Exhibit 10.1

 

EXECUTION VERSION

 

CONTRIBUTION AND ASSIGNMENT AGREEMENT

 

THIS CONTRIBUTION AND ASSIGNMENT AGREEMENT (this “Agreement”), is entered into
with effect from June 5, 2012 (the “Effective Date”), by and between Dynegy
Inc., a Delaware corporation (“Dynegy”), Dynegy Holdings, LLC, a Delaware
limited liability company (“DH”), and Dynegy Gas Investments, LLC, a Delaware
limited liability company (“DGIN”).

 

W I T N E S S E T H:

 

WHEREAS, Dynegy Coal Holdco, LLC, a Delaware limited liability company (the
“Company”), is a wholly-owned subsidiary of Dynegy;

 

WHEREAS, DH is a wholly-owned and controlled subsidiary of Dynegy and DGIN is a
wholly-owned and controlled subsidiary of DH, in each case, for the purposes of
Section 271(c) of the Delaware General Corporation Law (the “DGCL”);

 

WHEREAS, (i) Dynegy, (ii) DGIN, (iii) the Company, (iv) DH and the other parties
signatory thereto, are parties to that certain amended and restated settlement
agreement, dated as of May 30, 2012 (as may be amended from time to time, the
“Settlement Agreement” (capitalized terms used but not defined herein shall have
the meanings given to such terms in the Settlement Agreement, which was approved
by the Bankruptcy Court on June 1, 2012) (such approval, the “Settlement
Approval Order”));

 

WHEREAS, the parties to the Settlement Agreement have agreed, for good and
valuable consideration as set forth in the Settlement Agreement, and pursuant to
the Settlement Agreement, that Dynegy shall contribute and assign to DH, all of
its right, title and interest in and to one hundred percent (100%) of the issued
and outstanding membership interests of the Company (the “Contributed
Interests”) in accordance with the terms and subject to the conditions of the
Settlement Agreement; and

 

WHEREAS, the parties to the Settlement Agreement have agreed, for good and
valuable consideration as set forth in the Settlement Agreement, and pursuant to
the Settlement Agreement, that DH shall contribute and assign to DGIN, and in
accordance with that certain Amended and Restated Operating Agreement of DH,
dated March 27, 2012 (as amended from time to time, the “DH Operating
Agreement”), all of its right, title and interest in and to the Contributed
Interests in accordance with the terms and subject to the conditions of the
Settlement Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Settlement Approval Order.  The actions taken pursuant to this
Contribution and Assignment Agreement are directed by the Bankruptcy Court
pursuant to the Settlement Approval Order.

 

--------------------------------------------------------------------------------


 

2.             Contribution and Assignment; Consideration.  (a)       Subject to
Section 2(d) hereof, Dynegy hereby absolutely, irrevocably and unconditionally
assigns, conveys, transfers, contributes and delivers unto DH as a capital
contribution the Contributed Interests (such contribution the “First
Contribution”) free and clear of all liens and together with all accrued rights
and benefits attached thereto.  Contemporaneously with the First Contribution,
Dynegy is taking such action as is reasonably necessary and legally required (i)
to reflect the conveyance, assignment, transfer and delivery of the Contributed
Interests on the books and records of the Company, free and clear of all liens
and together with all accrued rights and benefits attached thereto, (ii) to
provide DH with such evidence of the same as is legally required or as DH shall
reasonably request, and (iii) to cure any deficiencies with respect to the
endorsement of the certificates representing the Contributed Interests or with
respect to the membership interest power accompanying any such certificates. 
The First Contribution shall be effective (subject to Section 2(d) hereof) as of
10:00 a.m., New York time on the Settlement Effective Date.  DH hereby accepts
the First Contribution.

 

(b)           Following the consummation of the First Contribution, subject to
Section 2(d) hereof, DH hereby absolutely, irrevocably and unconditionally
assigns, conveys, transfers, contributes and delivers unto DGIN as a capital
contribution the Contributed Interests (such contribution the “Second
Contribution”) free and clear of all liens and together with all accrued rights
and benefits attached thereto.  Contemporaneously with the Second Contribution,
DH is taking such action as is reasonably necessary and legally required (i) to
reflect the conveyance, assignment, transfer and delivery of the Contributed
Interests on the books and records of the Company, free and clear of all liens
and together with all accrued rights and benefits attached thereto, (ii) to
provide DGIN with such evidence of the same as is legally required or as DGIN
shall reasonably request, and (iii) to cure any deficiencies with respect to the
endorsement of the certificates representing the Contributed Interests or with
respect to the membership interest power accompanying any such certificates. 
The Second Contribution shall be effective (subject to Section 2(d) hereof) as
of 11:00 a.m., New York time on the Settlement Effective Date.  DGIN hereby
accepts the Second Contribution.

 

(c)           In full consideration for Dynegy’s entering into and performing
this Agreement, DH hereby grants to Dynegy the consideration set forth in the
Settlement Agreement, including, without limitation, the Dynegy Administrative
Claim.

 

(d)           Dynegy’s and DH’s performance of the First Contribution and the
Second Contribution, as applicable, shall be subject to and conditioned upon the
concurrent performance by (i) the Lease Trustee, DH, Dynegy Roseton and Dynegy
Danskammer of their respective obligations pursuant to Section II.f. of the
Settlement Agreement and (ii) the applicable Settling Claimants of their
respective obligations pursuant to Section II.g. of the Settlement Agreement.

 

3.             Representations by Each Party.  Each of Dynegy, DH and DGIN
hereby represents and warrants to the other parties hereto as follows:

 

(a)           Authorization.  Such party has the requisite corporate or limited
liability company power and authority and has taken all corporate and other
action necessary to execute and deliver this Agreement and all other instruments
and agreements to be delivered by such party as contemplated hereby, to perform
its obligations hereunder and to consummate the

 

2

--------------------------------------------------------------------------------


 

transactions contemplated hereby.  The execution, delivery and performance by
such party of this Agreement and all other instruments and agreements to be
delivered by such party as contemplated hereby, the consummation by such party
of the transactions contemplated hereby and the performance of its obligations
hereunder have been duly authorized and approved by all necessary corporate,
limited liability company or other action.  This Agreement has been, and all
other instruments and agreements to be executed and delivered by such party as
contemplated hereby will be, duly executed and delivered by such party. 
Assuming that this Agreement constitutes valid and binding obligation of the
other parties hereto, this Agreement constitutes valid and binding obligation of
such party enforceable against such party in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.  Assuming that
all other instruments and agreements to be delivered by such party as
contemplated hereby constitute valid and binding obligations of the other
parties hereto, such instruments and agreements will constitute valid and
binding obligations of such party enforceable against such party in accordance
with their terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

For the avoidance of doubt, DH’s representations and warranties set forth herein
are solely with respect to those items which the Bankruptcy Court ordered
pursuant to the Settlement Approval Order.

 

4.             Representations by Dynegy to DH and DGIN.  Dynegy hereby
represents and warrants to DH and DGIN as follows:

 

(a)           Dynegy’s Ownership of Contributed Interests. As of the time of the
First Contribution: (1) Dynegy has good and valid title to the Contributed
Interests free and clear of all liens, and is the record and beneficial owner
thereof, (2) there is no outstanding contract or agreement, or any right of any
third party, to purchase, redeem or otherwise acquire any outstanding membership
interests of the Company, (3) Dynegy is conveying good and valid title to the
Contributed Interests, free and clear of all liens, orders, contracts,
agreements or other rights of third parties or limitations whatsoever and (4)
the assignments, endorsements, membership interest powers and other instruments
of transfer delivered by Dynegy to DH are sufficient to transfer Dynegy’s entire
interest, record and beneficial, in the Contributed Interests to DH.

 

(b)           DH’s Ownership of Contributed Interests.  As of the time of the
Second Contribution: (1) DH shall have good and valid title to the Contributed
Interests free and clear of all liens, and shall be the record and beneficial
owner thereof, (2) there will be no outstanding contracts or agreements, or any
right of any third party, to purchase, redeem or otherwise acquire any
outstanding membership interests of the Company, (3) DH shall convey good and
valid title to the Contributed Interests, free and clear of all liens, orders,
contracts, agreements or other rights of third parties or limitations whatsoever
and (4) the assignments, endorsements, membership interest powers and other
instruments of transfer delivered by DH to DGIN shall be sufficient to transfer
DH’s entire interest, record and beneficial, in the Contributed Interests to
DGIN.

 

3

--------------------------------------------------------------------------------


 

(c)           Capitalization.     (1) The Contributed Interests constitute all
the issued and outstanding equity interests of the Company, (2) the Contributed
Interests have been duly authorized and validly issued, and are not subject to,
and were not issued in violation of any preemptive rights or other similar
rights, (3) except for the Contributed Interests, no other equity interests of
the Company are issued, reserved for issuance or outstanding, (4) the Company is
not a party to any outstanding or authorized option, warrant, right (including
any preemptive right), subscription, claim of any character, agreement,
obligation, convertible or exchangeable securities, or other commitments
contingent or otherwise, relating to the equity or voting interests in the
Company or any of its subsidiaries, pursuant to which the Company is or may
become obligated to issue, deliver or sell or cause to be issued, delivered or
sold, equity or voting interests in the Company or any securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire, any
equity or voting interests in the Company and (5) there are no irrevocable
proxies and no voting agreements with respect to any equity or voting interests
in the Company.

 

5.             Benefit of Agreement.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.

 

6.             No Third Party Beneficiaries.  Except for the parties, no other
person or entity is intended to be, nor shall any other person or entity be
construed as, a beneficiary of the terms or provisions of this Agreement.

 

7.             Further Assurances.  From time to time after delivery of this
Agreement, each of the parties will without further consideration, promptly do,
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds conveyances, transfers,
assignments and assurances as reasonably may be required to more effectively
implement the intentions of this Agreement.

 

8.             Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter covered hereby
and supersedes any and all prior negotiations, representations, agreements or
understandings relating hereto.

 

9.             Amendment and Waiver.  This Agreement may be amended only by a
writing signed by a duly authorized representative of each of the parties. Each
party may specifically waive any breach of this Agreement by the other party,
but no such waiver shall be deemed to have been given unless such waiver is in
writing, signed by the waiving party and specifically designates the breach
waived, nor shall any such waiver constitute a continuing waiver of similar or
other breaches. No failure or delay on the part of any party in the exercise of
any right hereunder shall impair such right or be construed as a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein.

 

10.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument. Signed counterparts
of this Agreement may be delivered by facsimile or by scanned portable document
file (pdf) image.

 

4

--------------------------------------------------------------------------------


 

11.          Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the conflict of laws rules thereof.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the date first above written.

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President and Chief Executive Officer

 

 

 

 

 

DYNEGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------